Exhibit 10.1

 

[nuvilex_logo.jpg] 

 



March 21, 2014

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

 

Attention:          Josh Scheinfeld/Jonathan Cope

 

Gentlemen:

 

Reference is made to that certain Purchase Agreement dated as of February 14,
2014 between Nuvilex, Inc., a Nevada corporation (“Company”), and Lincoln Park
Capital Fund, LLC, an Illinois limited liability company (“Investor”), and that
certain Registration Rights Agreement dated as of February 14, 2014, between the
Company and Investor. Capitalized terms not otherwise defined herein shall have
the meaning ascribed to them in the Purchase Agreement.

 

The Company and Investor hereby agree that the period of “forty five (45)
calendar days” in which to file a Registration Statement referenced in Section 5
of the Purchase Agreement and in Section 2 of the Registration Rights Agreement
shall be extended to "one hundred thirty five (135) days" in which to file a
Registration Statement.

 

All other terms of the Purchase Agreement and Registration Rights Agreement
shall remain in full force and effect without modification and Section 12 of the
Purchase Agreement is incorporated herein by reference.

 

 

 

 

Very truly yours,

 

NUVILEX, INC.

 

By:   /s/ Kenneth L. Waggoner               

Name: Kenneth L. Waggoner

Title: Chief Executive Officer and President

 

Acknowledged and agreed to by:

 

LINCOLN PARK CAPITAL FUND, LLC

BY: LINCOLN PARK CAPITAL, LLC

BY: ROCKLEDGE CAPITAL CORPORATION

 

By:  /s/ Josh Scheinfeld                  

Name: Josh Scheinfeld

Title: President



 



